Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2-22 are pending per preliminary amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I) Claims 2, 9 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 11438553 (hereinafter ‘553), in view of Xiao (US 20120162423).
‘438 anticipates all features of instant claims 2, 9 and 16 save for:
“receiving, by a user device and from a monitoring system configured to transmit video data, data for a video stream;
in response to receiving the video stream, generating a user interface that includes a video presentation field for presentation of content from the video stream and one or more controls that enable interaction with content depicted in the video presentation field; and 
	causing, using at least some of the data for the video stream, presentation of the user interface on a display.”
	However, in a related field, Xiao discloses:
“receiving, by a user device and from a monitoring system configured to transmit video data, data for a video stream (par. 0108: Server 112 sends automobile security camera feed to a mobile device 112);
in response to receiving the video stream, generating a user interface that includes a video presentation field for presentation of content from the video stream and one or more controls that enable interaction with content depicted in the video presentation field (par. 0108: Mobile device 112 may issue commands requesting to pan, tilt, or zoom of a selected security camera 418 onboard an automobile 114); and 
	causing, using at least some of the data for the video stream, presentation of the user interface on a display (Fig 10 and par. 0121-0122, automobile security monitoring application page including video window 1016 disclosed).”
	It would have been obvious to one of ordinary skill before effective filing date of the claimed invention to have introduced Xiao’s teachings of streaming notifications and surveillance video feeds to a user of a mobile device with alerts regarding threats to a monitored vehicle alongside ‘438. The motivation to combine would have been to provide user with information with which to decide severity of a security threat and an appropriate response (i.e., i.e., disable systems of vehicle, remotely activating alarm or contacting law enforcement) (par. 0027).

Instant claims
‘438 claims
2. A computer-implemented method comprising: 

[receiving, by a user device and from a monitoring system configured to transmit video data] (maps to Xiao)  (a) without triggering an alarm condition at a property that alerts a security system and (b) in response to determining that sensor data collected by one or more sensors located at the property is (i) logically related to a notification-only rule that when satisfied triggers data transmission to a device associated with the property and (ii) not logically related to one or more security rules that when satisfied triggers data transmission to the security system [maps to ‘438, claim 1], data for a video stream; 

in response to receiving the video stream, generating a user interface that includes a video presentation field for presentation of content from the video stream and one or more controls that enable interaction with content depicted in the video presentation field (maps to Xiao); and 

causing, using at least some of the data for the video stream, presentation of the user interface on a display (maps to Xiao).

9. A system comprising one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: 

[receiving, by a user device and from a monitoring system configured to transmit video data] (maps to Xiao)  (a) without triggering an alarm condition at a property that alerts a security system and (b) in response to determining that sensor data collected by one or more sensors located at the property is (i) logically related to a notification-only rule that when satisfied triggers data transmission to a device associated with the property and (ii) not logically related to one or more security rules that when satisfied triggers data transmission to the security system [maps to ‘438, claim 8], data for a video stream; 

in response to receiving the video stream, generating a user interface that includes a video presentation field for presentation of content from the video stream and one or more controls that enable interaction with content depicted in the video presentation field (maps to Xiao); and 

causing, using at least some of the data for the video stream, presentation of the user interface on a display (maps to Xiao).

16. A non-transitory computer storage medium encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising: 

[receiving, by a user device and from a monitoring system configured to transmit video data] (maps to Xiao)  (a) without triggering an alarm condition at a property that alerts a security system and (b) in response to determining that sensor data collected by one or more sensors located at the property is (i) logically related to a notification-only rule that when satisfied triggers data transmission to a device associated with the property and (ii) not logically related to one or more security rules that when satisfied triggers data transmission to the security system [maps to ‘438, claim 15], data for a video stream; 

in response to receiving the video stream, generating a user interface that includes a video presentation field for presentation of content from the video stream and one or more controls that enable interaction with content depicted in the video presentation field (maps to Xiao); and 

causing, using at least some of the data for the video stream, presentation of the user interface on a display (maps to Xiao).
.
1. A computer-implemented method comprising: 

obtaining, from a mobile device, an operational state of a monitoring system located in a property; 

identifying a set of rules based on the operational state, wherein the set of rules comprises one or more notification-only rules and one or more security rules; 

determining that sensor data collected by one or more sensors located in the property is (i) logically related to a notification-only rule included in the one or more notification-only rules and (ii) not logically related to the one or more security rules [maps to instant claim 2]; and 

transmitting, to the mobile device, a notification without triggering an alarm condition at the property based on determining that the sensor data is (i) logically related to a notification-only rule included in the one or more notification-only rules and (ii) not logically related to the one or more security rules [maps to instant claim 2].


8. A system comprising: one or more computing devices; and one or more computer-readable storage media storing instructions that, when executed by the one or more computing devices, cause the one or more computing devices to perform operations comprising: 

obtaining, from a mobile device, an operational state of a monitoring system located in a property; 

identifying a set of rules based on the operational state, wherein the set of rules comprises one or more notification-only rules and one or more security rules; 

determining that sensor data collected by one or more sensors located in the property is (i) logically related to a notification-only rule included in the one or more notification-only rules and (ii) not logically related to the one or more security rules [maps to instant claim 9]; and 

transmitting, to the mobile device, a notification without triggering an alarm condition at the property based on determining that the sensor data is (i) logically related to a notification-only rule included in the one or more notification-only rules and (ii) not logically related to the one or more security rules [maps to instant claim 9].


15. At least one non-transitory computer-readable storage device storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 

obtaining, from a mobile device, an operational state of a monitoring system located in a property; 

identifying a set of rules based on the operational state, wherein the set of rules comprises one or more notification-only rules and one or more security rules; 

determining that sensor data collected by one or more sensors located in the property is (i) logically related to a notification-only rule included in the one or more notification-only rules and (ii) not logically related to the one or more security rules [maps to instant claim 9]; and 

transmitting, to the mobile device, a notification without triggering an alarm condition at the property based on determining that the sensor data is (i) logically related to a notification-only rule included in the one or more notification-only rules and (ii) not logically related to the one or more security rules [maps to instant claim 16].



II) Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. 10645347 (hereinafter ‘347), in view of Xiao (US 20120162423).
‘347 anticipates all features of instant claim 9 save for:
“receiving, by a user device and from a monitoring system configured to transmit video data, data for a video stream;
in response to receiving the video stream, generating a user interface that includes a video presentation field for presentation of content from the video stream and one or more controls that enable interaction with content depicted in the video presentation field; and 
	causing, using at least some of the data for the video stream, presentation of the user interface on a display.”
	However, in a related field, Xiao discloses:
“receiving, by a user device and from a monitoring system configured to transmit video data, data for a video stream (par. 0108: Server 112 sends automobile security camera feed to a mobile device 112);
in response to receiving the video stream, generating a user interface that includes a video presentation field for presentation of content from the video stream and one or more controls that enable interaction with content depicted in the video presentation field (par. 0108: Mobile device 112 may issue commands requesting to pan, tilt, or zoom of a selected security camera 418 onboard an automobile 114); and 
	causing, using at least some of the data for the video stream, presentation of the user interface on a display (Fig 10 and par. 0121-0122, automobile security monitoring application page including video window 1016 disclosed).”
	It would have been obvious to one of ordinary skill before effective filing date of the claimed invention to have introduced Xiao’s teachings of streaming notifications and surveillance video feeds to a user of a mobile device with alerts regarding threats to a monitored vehicle alongside ‘347. The motivation to combine would have been to provide user with information with which to decide severity of a security threat and an appropriate response (i.e., i.e., disable systems of vehicle, remotely activating alarm or contacting law enforcement) (par. 0027).

Instant claims
‘347 claims
9. A system comprising one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: 

































[receiving, by a user device and from a monitoring system configured to transmit video data] (maps to Xiao)  (a) without triggering an alarm condition at a property that alerts a security system and (b) in response to determining that sensor data collected by one or more sensors located at the property is (i) logically related to a notification-only rule that when satisfied triggers data transmission to a device associated with the property and (ii) not logically related to one or more security rules that when satisfied triggers data transmission to the security system [maps to ‘347, claim 1], data for a video stream; 

in response to receiving the video stream, generating a user interface that includes a video presentation field for presentation of content from the video stream and one or more controls that enable interaction with content depicted in the video presentation field (maps to Xiao); and 

causing, using at least some of the data for the video stream, presentation of the user interface on a display (maps to Xiao).

.
1. A system for remote monitoring, the system comprising: 





a monitoring unit at a premises, wherein the monitoring unit is a device that includes a processor and a plurality of sensors, wherein the plurality of sensors include an image sensor, wherein the processor includes at least one application executing on the processor, wherein the processor receives sensor data from the plurality of sensors and generates monitoring unit data; 

a server and a database located remote to the premises and coupled to the monitoring unit via a network coupling, wherein the server receives the sensor data and the monitoring unit data and stores the sensor data and the monitoring unit data in the database, wherein the server provides access to the sensor data and the monitoring unit data via a mobile device; and 

at least one communication module coupled to the processor that is used to communicate with the server and the mobile device, 

wherein the processor is configured to: 

(i) use the communication module to receive state configuration instructions from the mobile device, wherein the state configuration instructions includes data indicating a particular operational state, 

(ii) process the state configuration instructions received from the mobile device to configure the monitoring unit into the particular operational state, wherein configuring the monitoring unit into the particular operational state comprises loading, by the monitoring unit and into a rules engine, a list of rules selected based on the particular operational state, wherein the list of rules describes (a) one or more notification-only rules and (b) one or more security rules, and wherein subsequent to configuring the monitoring unit into the particular operational state, the processor is further configured to: 

(iii) receive particular sensor data from one or more of the plurality of sensors, 

(iv) determine that the particular sensor data is logically related to a notification-only rule of the one or more notification-only rules and not the one or more security rules [maps to instant claim 9]; and 

(v) transmit a notification, using the communication module, to the mobile device without triggering an alarm siren at the premises.



Allowable Subject Matter
Claims 3-9, 10-15 and 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A) Ghai (US 20080209506);
B) Min (US 20080057929);
C) Curt (US 20080211683).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801. The examiner can normally be reached M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2443